Title: To Thomas Jefferson from Audley L. Osborne, 3 May 1805
From: Osborne, Audley L.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Salisbury May 3d 1805
                  
                  Be not astonished that a Young man totally Unknown to You both in name & Character, should presume to address the first Majistrate of the United States.
                  The peculiar circumstances under which I am placed induce a step so unprecedented. I have been regularly educated, in the best manner the University of this State Could afford, of which I can produce the proper Certificates. Agreeable to the Wishes of My Father I studied law, and took the licence of a practitioner; although from an unaccountable aversion, determined never to practice the profession. I at this time hold the office of Clerk of the Pleas and Quarter Sessions for Rowan County. I am not satisfyed with an unactive life, and various reasons of a different nature, occur daily, which have determined me to leave the Society in which I am placed. I flatter myself I am capable of performing the duties annexed to several offices Subordinate to the different departments of government. I would willingly accept any imployment, which You in Your Goodness might think proper to confer on me; and which would from its immoluments support a Young man not extravagant in his ideas. By the wise measures of Your Government an immense country is opened to the west for the reception of the enterprising. The extent of my ambition is to become serviceable to Your Administration by excercising some office in Louisiana. I have applyed to You personally, because I have no doubt but I will be attended to: I would have made known my desires in the common mode, through the influence of some of my acquaintances in Congress, but that my letters, altho politely answered have not been attended to. You will infinitely oblige one, who can justly appreciate any favour conferred on him, by obtaining for me some honourable imployment under government. You will confer an obligation by directing an answer to my letter as soon as convenient.
                  With the utmost respect I am Sir Your Humble. Sevt.
                  
                     Audley Laurens Osborne 
                     
                  
               